 



Exhibit 10.01
News Release

         
 
  Company Contacts:   Jeff Hall
 
      Chief Financial Officer
 
      (408) 875-6800
 
      jeff.hall@kla-tencor.com
 
       
 
      Cary Halsted (Investment Community)
 
      Vice President, Investor Relations
 
      (408) 875-4094
 
      cary.halsted@kla-tencor.com
 
       
 
      Kyra Whitten (Media)
 
      Sr. Director, Corporate Communications
 
      (408) 875-7819
 
      Kyra.whitten@kla-tencor.com
 
       
 
  Agency Contact:   Jane Evans-Ryan (Media)
 
      Business Press Director, MCA
 
      (650) 968-8900
 
      jryan@mcapr.com

FOR IMMEDIATE RELEASE
KLA-TENCOR DECLARES REGULAR CASH DIVIDEND FOR
FOURTH QUARTER FISCAL YEAR 2006
SAN JOSE, Calif., May 5, 2006 — KLA-Tencor Corporation (NASDAQ: KLAC) today
announced that its board of directors has declared a quarterly cash dividend of
$.12 per share on its common stock payable on June 1, 2006 to KLA-Tencor
stockholders of record on May 15, 2006.
About KLA-Tencor: KLA-Tencor is the world leader in yield management and process
control solutions for semiconductor manufacturing and related industries.
Headquartered in San Jose, Calif., the company has sales and service offices
around the world. An S&P 500 company, KLA-Tencor was named one of the Best
Managed Companies in America for 2005 by Forbes Magazine and is the only company
in the semiconductor industry to receive the accolade for this year. KLA-Tencor
is traded on the Nasdaq National Market under the symbol KLAC. Additional
information about the company is available on the Internet at
http://www.kla-tencor.com
###

 